Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
It is mis-enumerated to be dependent on claim 8 (itself) instead of claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-12, 26, 31-34, 37-38, 40-43, 54, 57 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palin (US 2005/0176371) in view of Bhamri (US 2020/0382157).
	Regarding claim 1, Palin describes a base station of a communication system (fig. 4 & para. 34, PNC 402e or 402h (base station) of its piconet), wherein the communication system wirelessly communicates in a frequency band that is used for communication by a plurality of communication systems (abstract + para. 9, a PNC 
wherein the base station is configured to transmit a signal, wherein the signal comprises information about a channel access pattern, wherein the channel access pattern indicates a frequency hop-based occupancy of the frequency band that is usable for the communication of the communication system (fig. 10 & para. 64, PNC distributes information conveying selected frequency hopping pattern (occupancy) for use in its piconet network), 
wherein the base station is configured to communicate with a participant of the communication system by using a real subset of the resources determined by the channel access pattern (fig. 10 #1012 & #1014, determine transmission timing (subset) within the selected frequency hopping pattern for transmission of packet to another node in piconet).
Palin fails to further explicitly describe:
wherein the information describes a state of a numerical sequence generator for generating a numerical sequence, or wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern.
Bhamri also describes a base station determining a sequence hopping pattern for wireless communication (fig. 8B jS810), further describing:
wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern (abstract as well as fig. 8B S820 & para. 89, transmitting the hopping indicating indicator (number) which 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmitted information in Palin to be a number of numerical sequence that determines the channel access pattern as in Bhamri.
The motivation for combining the teachings is that this provides a reliable signaling in the wireless communication system (Bhamri para. 4).
Regarding claim 32, Palin describes a terminal point of a communication system (fig. 4 & para. 34, non=PNC devices 402a-d & f-g of its piconet), wherein the communication system wirelessly communicates in a frequency band that is used for communication by a plurality of communication systems (abstract + para. 9, a PNC select a frequency hopping pattern to avoid collision with identified frequency hopping pattern of the other piconet network, see also fig. 10), 
wherein the terminal point is configured to receive a signal, wherein the signal comprises information about a channel access pattern, wherein the channel access pattern indicates a frequency hop-based and/or time hop-based occupancy of the frequency band that is usable for the communication of the communication system (fig. 10 & para. 64, PNC distributes information conveying selected frequency hopping pattern (occupancy) to each receiving devices (terminal point) in its piconet network);
wherein the terminal point is configured to communicate with a participant of the communication system by using a real subset of the resources determined by the channel access pattern (fig. 10 #1012 & #1014, non-PNC device (terminal point) 
Palin fails to further explicitly describe:
wherein the terminal point is configured to identify the channel access pattern on the basis of the information about the channel access pattern, 
wherein the information describes a state of a numerical sequence generator for generating a numerical sequence, or wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern.
Bhamri also describes a base station determining a sequence hopping pattern for wireless communication (fig. 8B jS810), further describing:
wherein the terminal point is configured to identify the channel access pattern on the basis of the information about the channel access pattern, wherein the information describes a number of a numerical sequence, wherein the numerical sequence determines the channel access pattern (abstract as well as fig. 8B S820 & para. 89, transmitting to each device the hopping indicating indicator (number) which determines (identifies) the hopping pattern, the indicator can be a bitmap 00, 01, 10 or 11 (number of a numerical sequence)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmitted information in Palin to be a number of numerical sequence that determines the channel access pattern as in Bhamri.

Regarding claims 2 and 33, Palin describes:
wherein the channel access pattern differs from another channel access pattern on the basis of which at least one other communication system of the plurality of other communication systems accesses the frequency band  (abstract + para. 9, frequency hopping pattern selected is different from identified frequency hopping pattern of the other piconet network to avoid collision, see also fig. 10),
Regarding claims 3 and 34, Palin describes:
wherein the base station is configured to operate uncoordinatedly with respect to the other communication systems (abstract, fig. 4 & para. 34, each PNC (base station) only coordinates with its own piconet, not with other remote piconets (communication systems)).
Regarding claims 6 and 37, Palin and Bharmi combined describe:
wherein the information about the channel access pattern is the number of the numerical sequence or information derived therefrom (abstract as well as fig. 8B S820 & para. 89, transmitting the hopping indicating indicator (number) which determines the hopping (channel access) pattern).
Regarding claims 7 and 38, Palin and Bharmi combined describe:
wherein the base station is configured to identify the channel access pattern as a function of a number of the numerical sequence derived from the state of the numerical sequence generator (abstract as well as fig. 8B S820 & para. 89, transmitting the 
Regarding claims 9 and 40, Palin describes:
the base station is configured to identify the channel access pattern as a function of individual information of the communication system (fig. 4&13 + para. 38-39, a transmission within piconet comprise beacon specifying its piconet info (individual information of the communication system().
Regarding claims 10 and 41, Palin describes:
wherein the individual information of the communication system is intrinsic information of the communication system (fig. 4&13 + para. 38-39, piconet info = intrinsic information of the communication system)
Regarding claims 11 and 42, Palin describes:
wherein the intrinsic information of the communication system is a network-specific identifier (fig. 4&13 + para. 38-39, piconet info = network-specific identifier).
Regarding claims 12 and 43, Palin describes:
wherein the network-specific identifier is an identification of the communication system (fig. 4&13 + para. 38-39, piconet info = identification of the communication system).
Regarding claims 26 and 57, Palin describes:
wherein the signal is a beacon signal (fig. 13 & para. 38-39, beacon used as transmission signal).
Regarding claims 31 and 62, Palin describes:

Regarding claim 54, Palin describes:
wherein the frequency information describes at least two directly adjacent or spaced apart frequency channels or frequency channel indices.(fig. 8B, hopping pattern indicator indicates (describes) the frequency hopping pattern (spaced apart frequency channels)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Palin in view of Bhamri as applied to claims 1 above, and further in view of Keshavarzian (US 20100034239).
Regarding claims 27 and 58, Palin fails to further explicitly describe:
wherein the numerical sequence generator is a periodic numerical sequence generator for generating a periodic numerical sequence.

wherein the numerical sequence generator is a periodic numerical sequence generator for generating a periodic numerical sequence (para. 38, hop pattern is announced using hop index which contain the seed value derived from a random number generator, & periodically transmitted in a beacon, para. 37).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the numerical sequence in Palin to be generated by a numerical sequence generator as in Keshavarzian.
The motivation for combining the teachings is that this enables fast synchronization with reduced transmission time (Keshavarzian, para. 10).
Regarding claims 28 and 59, Palin fails to further explicitly describe:
wherein the numerical sequence generator is a deterministic random number generator for generating a pseudo-random numerical sequence.
Keshavarzian also describes frequency hop sequence used within a wireless network (abstract), further describing:
wherein the numerical sequence generator is a deterministic random number generator for generating a pseudo-random numerical sequence (para. 38, hop pattern is announced using hop index which contain the seed value derived from a random number generator which is deterministic as it only produces pseudo random frequency hop sequence).

The motivation for combining the teachings is that this enables fast synchronization with reduced transmission time (Keshavarzian, para. 10).

Claims 30 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Palin in view of Bhamri as applied to claims 1 above, and further in view of Scott (US 6041046).
Regarding claims 30 and 61, Palin fails to further explicitly describe:
wherein the number of the numerical sequence is a periodic beacon index and/or a periodic time slot index.
Scott also describes use of cyclic/periodic hopping patterns for wireless communications (title), further describing:
wherein the number of the numerical sequence is a periodic time slot index (fig. 23 & col. 8 lines 9-21, cyclic time slot number (index) used as the root pattern for the frame time hop sequence).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the numerical sequence of Palin to be a periodic time slot index as in Scott.
The motivation for combining the teachings is that this provides a TDMA communication system that minimizes interference caused by low frequency pulsed transmissions arising from a periodic burst pattern (Scott, col. 2, lines 1-5).

Claim 63 is a communication system comprising base station and respective features as recited in claim 1 plus a terminal point comprising respective features as recited in claim 32.  Hence, the claim is rejected under the same rationale.
Claim 64 is a method claim for a base station comprising features recited in apparatus (base station) claim 1.  Hence, it is rejected under the same rationale.

Claim 65 is a method claim for a terminal point comprising features recited in apparatus (terminal point) claim 32.  Hence, it is rejected under the same rationale.
Claim 66 is a non-transitory digital storage medium for operating a base station comprising features recited in apparatus (base station) claim 1. Since the PNC device may be implemented as software (fig. 12 & para. 92), it is rejected under the same rationale.
Claim 67 is a non-transitory digital storage medium for operating a base station comprising features recited in apparatus (terminal point) claim 32. Since the device may be implemented as software (fig. 12 & para. 92), it is rejected under the same rationale.

Allowable Subject Matter
Claims 4-5, 8, 13-25, 29, 35-36, 39, 44-53, 55-56 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 35, the prior art fails to further explicitly describe:

	The closest prior art, Palin, describing that transmissions within each piconets 401a and 401b are each based on a repeating pattern called a superframe (para. 38) in combination with Bhamri, fail to render the above additional features as a whole obvious.
	Regarding claims 8 and 39, the prior art fails to further explicitly describe:
wherein states of the numerical sequence generator following the state of the numerical sequence generator are identifiable on the basis of the state of the numerical sequence generator, 
wherein the base station is configured to identify the channel access pattern as a function of the following states of the numerical sequence generator or following numbers of the numerical sequence derived therefrom.
The closest prior art, Bhamri, describing base station identifying channel acess pattern per the indicator (number), in combination with Palin, fail to render the above additional features as a whole obvious.
Regarding claim 13, the prior art fails to further explicitly describe:
wherein the base station is configured to map, by using a mapping function, 
the state of the numerical sequence generator or a number of the numerical sequence derived from the state of the numerical sequence generator, or the number of the numerical sequence, and 
the individual information of the communication system onto time information and frequency information, 
wherein the time information and the frequency information describe a resource of the channel access pattern.
Regarding claim 24, the prior art fails to further explicitly describe:
wherein the base station is configured to identify a pseudo random number R as a function of: 
the state of the numerical sequence generator, or a number of the numerical sequence derived from the state of the numerical sequence generator, or the number of the numerical sequence, 
and individual information of the communication system, 
wherein the pseudo random number R determines the channel access pattern.
The closest prior art for claims 13 and 24, Palin describing that PNC determines information conveying selected frequency hopping pattern (occupancy), then determine transmission timing (subset) within the selected frequency hopping pattern for transmission of packet to another node in piconet, fig. 10 #1012 & #1014), and Bhamri describing base station being configured to map the number of the numerical sequence BUT NOT ALONG WITH the individual information of the communication system into the bitmap, in combination, fail to render the above additional features as a whole obvious.
Regarding claim 29, the prior art fails to further explicitly describe:
wherein the state of the numerical sequence generator is a periodic beacon index and/or a periodic time slot index, 
or wherein a number derived from the state of the numerical sequence generator is a periodic beacon index and/or a periodic time slot index.
The closest prior art, Scott (US 6041046) describing cyclic time slot number (index) used as the root pattern for the frame time hop sequence (fig. 23 & col. 8 lines 9-21), in combination with Palin and Bhamri, fail in render the above additional features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Park (US 2014/0376356) or (US 2014/0376484) each describing a pseudo-random sequence generator used to determine a group hopping pattern may be initialized according to virtual cell ID (abstract), Liu (US 2015/0085817) describing generation of jump-pattern of channel access (channel hopping) sequences (abstract), Gaal (US 2018/0324868) describing PRACH frequency hopping patterns (title & abstract), Choi (US 2020/0366439) describing sequence hopping patterns include a sequence hopping pattern calculated using the number of SRS repetition symbols, and the hopping selection information selects whether to activate group hopping and sequence hopping, Park (US 2019/0280734) describing determining a sequence hopping pattern on the basis of a frequency hopping index determined based on whether or not frequency hopping is configured in a slot, and Zhang (US 2019/0028143) describing  frequency hopping pattern is determined according to at least one of the following information:  a time domain frequency hopping granularity; an available subframe set; an available subband set; a TDD; UL and DL configuration; a number of PRBs included in each available subband; and an cell identifier of a cell in which a terminal currently resides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469